Remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wade Stepney, Jr. appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. In its final order, the district court stated that Stepney had not filed objections to the magistrate judge’s recommendation, and the court was therefore not required to give any explanation for adopting the recommendation. Following his timely appeal, Stepney wrote a letter to the district court informing the court that he had mailed objections and questioning whether the court had received them. Upon review, the district court discovered the objections had been inadvertently overlooked.
The district court has requested that this case be returned to the district court so that Stepney’s objections may be addressed. We grant the district court’s request and order a limited remand for that purpose. See Fed.R.Civ.P. 60(a); Fobian v. Storage Tech. Corp., 164 F.3d 887 (4th Cir.1999). The record, as supplemented, will then be returned to this court for further consideration. If still dissatisfied, the parties can also appeal to this court from any subsequent final order of the district court.

REMANDED.